Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1 and 3-10 have been considered but are moot in view of a new ground of rejection.

Response to Amendment
	This is in response to the Amendment filed 8 October 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1, 3-7 and 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016190404 (hereafter WO ‘404)(using US 20180138551 as translation)(hereafter US ‘551) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 2 and 8 under 35 U.S.C. 103 as being unpatentable over WO 2016190404 (hereafter WO ‘404)(using US 20180138551 as withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3-7 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over WO 2016190404 (hereafter WO ‘404)(using US 20180138551 as translation)(hereafter US ‘551) in view of Kurihara et al. (US 20170133660).
Claim 1:	 WO ‘404 discloses a non-aqueous electrolyte secondary battery (US ‘551, paragraph [0001]) comprising: 
a positive electrode having a positive electrode current collector and a positive electrode mixture layer formed on the collector (US ‘551, paragraphs [0329]-[0334]); 
a negative electrode having a negative electrode current collector (US ‘551, paragraphs [0319]-[0328]) (US ‘551, abstract); and 
a non-aqueous electrolyte, wherein 
the non-aqueous electrolyte contains a lithium salt (US ‘551, paragraphs [0253]-[0257]) containing an oxalate complex as an anion (US ‘551, paragraphs [0030] and [0288]); and 
wherein the non-aqueous electrolyte is a non-aqueous liquid electrolyte (i.e. a non-aqueous electrolyte solution containing an electrolyte and a non-aqueous solvent). See also entire document.
WO ‘404 does not disclose that the negative electrode in an initial state does not have a negative electrode active material.
Kurihara et al. disclose a secondary battery comprising a liquid electrolyte (paragraph [0092] and (paragraphs [[0046] and a negative electrode that does not have a negative electrode active material in an initial state (abstract). See also entire document.

One having ordinary skill in the art would have been motivated to make the modification provide a negative electrode without using an active material formed of a carbon-based material, to provide a lithium-ion secondary battery without increasing temporal and financial costs accompanied by formation of a negative electrode active material layer, to reduce the amount of lithium in the form of dendrites (in the form of whiskers) that is deposited on a surface of lithium metal in the negative electrode at the time of charging, to provide a lithium-ion secondary battery with favorable cycle characteristics; and to provide a secondary battery with high capacity per unit mass and volume (paragraph [0012]).
The WO ‘804 combination does not that a lithium metal is deposited on the negative electrode current collector during charging and the lithium metal is dissolved into the non-aqueous electrolyte during discharging.
However, given that the non-aqueous electrolyte secondary battery of WO ‘404 combination is structurally similar to that instantly claimed, and operates in a manner the same as instantly claimed (i.e., the battery charges and discharges), the a non-aqueous electrolyte secondary battery of the WO ‘404 combination renders obvious a lithium metal deposited on the negative electrode current collector during charging and the lithium metal is dissolved into the non-aqueous electrolyte during discharging. 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein WO ‘404 further discloses that the negative electrode current collector is copper foil (US ‘551, paragraphs [0327]-[0328] and [0359], line 2, which disclose copper foil). 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein WO ‘404 further discloses that the electrolyte further contains lithium hexafluorophosphate (US ‘551, paragraph [0257]).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein WO ‘404 further discloses that the non-aqueous electrolyte further contains at least one selected from vinylene carbonate, fluoroethylene carbonate, and vinyl ethylene carbonate (US ‘551, paragraphs [0188] and [0190]). 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein WO ‘404 further discloses that the lithium salt containing an oxalate complex as an anion is contained at a concentration of at least 0.01 M in the non-aqueous electrolyte (US ‘551, paragraphs [0258] and [0261]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein WO ‘404 further discloses that the lithium salt containing an oxalate complex as an anion contains boron or phosphorus (US ‘551 disclosing that M represents a boron atom or a phosphorous atom). 
Claim 9:	 The rejection of claim 9 is as set forth above in claim 1 wherein 
4 , LiClO4, LiPF6, LiAsF6, LiSbF6, and imide salts including LiN(SO2CF3)2 (US ‘551, paragraphs [0257] and 0255]). 
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein WO ‘404 further discloses that an electrolyte salt to be combined with the lithium salt is LiPF6 (US ‘551, paragraph [0257]).

7.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016190404 (hereafter WO ‘404)(using US 20180138551 as translation)(hereafter US ‘551) in view of Kurihara et al. (US 20170133660) as applied to claim 1 above, and further in view of Shakespeare et al. (US 20090214899).
WO ‘404 and Kurihara et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 8:	The WO ‘404 combination does not disclose a layer containing at least one selected from solid electrolytes, organic substances, and inorganic substances is provided on a surface of the negative electrode current collector.
	Shakespeare et al. disclose a thin film battery comprising an electrolyte, wherein the electrolyte can be a liquid, a solid, a semi-solid or a combination) (paragraph [0029], lines 8-10), and a layer (a passivation layer) containing at least one selected from organic substances, and inorganic substances provided on a surface of the negative electrode current collector (paragraphs [0032]-[0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of WO ‘404 by incorporating the layer of Shakespeare et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a passivation layer that would have prevented adverse environmental exposure of edges of adjacent metal and non-metal layers that would have provided a direct lateral pathway to sensitive components of the battery construction along a metal/non-metal interface (paragraph [0010]).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729